Case 8:19-cv-01299-MSS-CPT Document 55 Filed 03/19/20 Page 1 of 5 PageID 1454




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION


IN RE ORDER IN JUDGE SCRIVEN’S
CASES ONLY :

CORONAVIRUS PUBLIC EMERGENCY

                                              Case No: 8:20-mc-21-T-35




      ORDER CONCERNING JURY TRIALS AND OTHER PROCEEDINGS

      As the Centers for Disease Control and Prevention (CDC) and other public

health authorities have advised taking precautions to reduce exposure to the

coronavirus and to slow the spread of COVID-19, and based on the current

projections as to the trajectory of this virus if immediate measures are not

undertaken, the Court issues this Order to protect public health, reduce the size

of public gatherings, and prevent unnecessary travel. Should circumstances

drastically change, the Court, on a joint motion of the Parties, may amend this

Order in a specific case.



      1.    Effective immediately, all criminal and civil jury trials and hearings in

            ANY CASES ASSIGNED TO JUDGE SCRIVEN that are scheduled

            to begin or occur before May 29, 2020 are continued pending further

            order of the Court. The Court may issue other orders concerning

            future continuances as appropriate.
Case 8:19-cv-01299-MSS-CPT Document 55 Filed 03/19/20 Page 2 of 5 PageID 1455



      2.    ALL CIVIL CASES ASSIGNED TO JUDGE SCRIVEN and ALL

            deadlines associated with those cases are STAYED until May 29,

            2020. The Court will continue to resolve motions that are fully briefed

            and ripe for resolution. If a Case Management Report has been filed

            in a case but no Case Management Order has been entered by the

            Court, the Parties shall file an amended Case Management Report

            within fourteen (14) days of May 29, 2020 or within fourteen (14) days

            of any extended date that may be imposed by amendment of this

            Order. The Court may issue other orders concerning the extension

            of this STAY order as appropriate.

      3.    All trial-specific deadlines in criminal cases ASSIGNED TO JUDGE

            SCRIVEN that are scheduled to begin before May 29, 2020 are

            continued pending further order of the Court.

      4.    All sentencings that are set to occur before JUDGE SCRIVEN in this

            time period are also continued and will be reset by separate order. If,

            however, any Defendant is potentially subject to a time-served sentence

            and, thus, subject to immediate release, counsel may file a motion

            requesting that the sentencing be held. The Court will endeavor to

            accommodate that request to the extent practicable under the

            circumstances.

      5.    The time period of any continuance entered because of this Order is

            excluded under the Speedy Trial Act,18 U.S.C. § 3161(h)(7)(A), as the

            Court makes a specific finding that the ends of justice served by taking
Case 8:19-cv-01299-MSS-CPT Document 55 Filed 03/19/20 Page 3 of 5 PageID 1456



            this drastic measure outweigh the interests of the parties and the public

            in a speedy trial. In particular, any jury trial would necessitate the

            convening of members of the public who may be carriers of the virus and

            may be unaware of it, they may be compelled to care for infirm family

            members, they may be undertaking the care of their children whose

            schools have been closed and they have all been strongly urged to stay

            sequestered at home unless an urgent need requires their travel. As

            such, convening a jury will be difficult if not impossible. Additionally, any

            such convening will require the Marshal’s office to transport individuals

            to and from prisons, which would necessitate their being in direct

            physical contact with individual Defendants and incarcerated witnesses,

            any of whom (officers, or defendants or witnesses) could be infected,

            and it could cause the virus to be introduced into the courthouse and to

            counsel or court staff or transmitted and possibly introduced into a prison

            facility. Absent further order of the Court, the period of exclusion is from

            the date of this Order to May 29, 2020. The Court may extend the period

            of exclusion by separate Order.

      6.    The Court is cognizant of the right of criminal defendants to a speedy

            and public trial and the particular application and significance of that right

            in cases against defendants detained pending trial. Therefore, any

            criminal defendant seeking an exception to this Order to exercise that

            right during the continuance imposed by this Order should file a motion

            immediately.
Case 8:19-cv-01299-MSS-CPT Document 55 Filed 03/19/20 Page 4 of 5 PageID 1457



      7.    If any hearing is required in a civil or criminal case due to exigent

            circumstances, the Parties are directed to file an appropriate motion

            after telephonic consultation. The Parties should include an

            appropriate telephone number at which they can be reached if it is

            any number other than the one previously set forth on the record of

            the case. Any hearing that is ordered will be held by telephone.

      8.    Essential criminal matters on JUDGE SCRIVEN’S DOCKET that are

            conducted       before    Magistrate     Judges,     such     as     initial

            appearances/first    arraignments, detention hearings, and search-

            warrant requests, shall continue to take place in the ordinary course

            and at the discretion of the Magistrate Judge as required by and

            consistent with law. Re-arraignments/Plea hearings are hereby

            continued consistent with the foregoing. All available means to

            ensure the safety of the parties and participants in any essential

            proceedings will be undertaken. In this regard, at the direction of Chief

            Judge Merryday, flyers and signs have been posted at the entrance to the

            courthouse advising those who are sick, have recently traveled to certain

            destinations, or have been exposed to the virus that they may not enter the

            courthouse and providing contact information to advise that their entry has

            been refused.

      9.    The CLERK is directed to enter this Order in all civil and criminal

            cases assigned to Judge Scriven.
Case 8:19-cv-01299-MSS-CPT Document 55 Filed 03/19/20 Page 5 of 5 PageID 1458



       10.   If any Party seeks clarification of any aspect of this Order, they must file a

             written motion for clarification.

       ORDERED in Chambers in Tampa, Florida, on March 19, 2020.




Copies to:
All Parties of Record and their counsel
Hon. Steven Merryday, Chief Judge
Hon. Anthony Porcelli
James T. Skuthan, Acting Federal Defender
Maria Chapa Lopez, United States Attorney
Elizabeth M. Warren, Clerk of Court
Keshia Jones, Tampa Division Manager
Lilliam M. DeJesus, Jury Clerk Tampa Division
